DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 1/26/2022, has been entered and carefully considered. Claims 1, 4, 13-15, 18, 20-22 are amended, claims 2, 5, 16-17 are canceled, and claims 23-28 are added. Claims 1, 3-4, 6-15, and 18-28 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 1/26/2022, pages 9-14, have been considered but are not persuasive. 
 a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources, wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property " as recited in amended independent claim 1; (2) Yi does not teach “the scheduling request resources by transmitting a message to the user equipment via physical layer signaling, wherein the transmitting the message comprises including, as part of an uplink grant message or as part of a downlink grant message, information indicating the scheduling request resources are enabled”; (3) with respect to claims 9 and 20, Yi does not teach that the "configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling request resources are enabled.”; (4) with respect to claim 12, Lee fails to disclose “wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level”. The examiner respectfully disagrees.
	As explained in the previous Office Action, examiner interprets the “physical layer signaling” as “the downlink control information (DCI) transmits via physical downlink channel”, and the “physical layer property” as “physical transmission channel such as PUCCH for the uplink transmission, and PDCCH or PDSCH for the downlink transmission”.
Regarding the first argument, applicant specifically argues that Nory fails to teach that the UL grant indicates which set of SR resources is enabled for the UE, and Nory also does not teach that a set of scheduling request resources is enabled by transmitting the message having a physical layer property corresponding to the set of scheduling request resources.
Nory [0025-0030] the network 130 including base station 120 configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. Where “each SR resource can be a Physical Uplink Control Channel (PUCCH) resource that is mapped to a pair of PRBs in a 1 ms subframe with each PRB occupying a 0.5 ms slot within the 1 ms subframe. The SR resource can occur in multiple subframes where the set of SR resources can include the SR resources in all the possible subframes. The subframes in which the SR resource can occur can be configured by higher layers”, and “Each SR resource of the second set can be a shortened PUCCH resource (sPUCCH).”
[0036-0037, 0045, 0051] The network can send the UL grant scheduling UL sTTI resources to the UE (i.e., second set of SR resources). The Downlink Control Information format (DCI) for UL grants scheduling sPUSCH transmissions to enable data sTTI resource (i.e., second set of SR resources) via PDSCH or a PDCCH). That is, enabling the second set of scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property. The UE can use two transport blocks on a TTI type (rTTI or sTTI) in response to a PDSCH transmission or a PDCCH/EPDCCH). That is, Nory teaches a physical layer 
Regarding the second argument, applicant specifically argues that Yi does not teach that the UL grant enables the scheduling request resources, because the UL grant is transmitted after the scheduling request is received by the eNB from the UE.
	Examiner notes, the UE(s) sends SR to the eNB using the configured SR resource does not mean the SR resource is enabled. The SR resource is enabled only by the uplink grant message as describes in claims 1 and 3, and also describes in applicant’s specification [0025, 0053-0054] “After the UE 104 transmits an SR and receives an UL Grant from the eNB 102, the UE 104 will assume that the SR resources are invalid for SR transmission. The SR resources can be used only when they are enabled again by other DL/UL Grant.”
Yi [0071-0077] describes the SR resource is allocated to UEs via RRC signaling. Because only 20% of resource of the PUCCH will be sharing among several UEs for SR transmission. A PUCCH-SR collision may happen. Thus, “two options to enable sharing SR resources” including the use of UL Grant with SR-RNTI addressed to a group of sharing UEs. That is the eNB provides UL Grant with a SR-RNTI to enable the SR resource for a group of sharing UEs to avoid collision.
	Regarding the third argument, Yi [0144-0147] the eNB provides multiple UL grants on a PDCCH for multiple subframes where the UE may transmit UL data. 

Regarding the fourth argument, the arguments have been considered but are moot in view of new ground of rejection base on Ye et al., (US2019/0387383).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

4.	Claims 1, 4, 6-10, 13, 15, 18-20, 23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0262945) hereinafter Yi and in view of Nory et al. (US 2018/0077718) hereinafter Nory.

Regarding Claim 1, Yi teaches A method for providing scheduling request resources to a user equipment, the method comprising: 
transmitting, by a wireless network node, a configuration of scheduling request resources to the user equipment via radio resource control signaling ([Para. 0072-0075] Fig. 7, in step S701, the eNB may transmit the same SR resource configures for several UEs through RRC signaling); enabling, by the wireless network node, the scheduling request resources by transmitting a message to the user equipment via physical layer signaling ([Para. 0074-0075, 0100] two options to enable the sharing SR resource by eNB, including transmits the UL Grant with a shared SR RNTI addressed to a group of sharing UE via PDCCH (i.e., physical layer signaling). In order to transmit on the UL-SCH the UEs must have a valid uplink grant, which it may receive dynamically on the PDCCH. [Para. 0049, 0064] describes the first symbol of a PDCCH subframe is an L1/L2 control channel including uplink grant), wherein the transmitting the message comprises including, as part of an uplink grant message or as part of a downlink grant message, information indicating the scheduling request resources are enabled ([Para. 
Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, and determining, by the wireless network node, a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources, wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling (grant message via pdcch) comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property.
Nory teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0026-0029] the UE can be configured by the network (i.e., base station, eNB) with two different sets of SR resources. The first set of SR resources can be used by the UE to transmit data using regular TTI transmission. The second set of SR resources can be used by the UE to transmit data using sTTI transmission, a shortened TTI length, which is configured by a RRC signaling from the higher layer [0023]);
and determining, by the wireless network node, a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources ([Para. 0025-0026, 0030] the network determines when to configure the UE with SR associated with sTTI by sending an uplink (UL) grant to the UE corresponding to a set of physical layer SR resources. Each SR resource can be a Physical Uplink Control Channel (PUCCH) resource that is mapped to a pair of PRBs in a 1 ms subframe with each PRB occupying a 0.5 ms slot within the 1 ms subframe. The SR resource can occur in 
wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property. ([Para. 0026-0030, 0037, 0044-0046, 0051, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant). That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of enabling SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 4, Yi does not disclose wherein the scheduling request resources is enabled by transmitting the message to the user equipment via the physical layer signaling comprises transmitting the message indicating which of the plurality of sets of scheduling request resources is to be enabled.
Nory teaches wherein the scheduling request resources is enabled by transmitting the message to the user equipment via the physical layer signaling comprises transmitting the message indicating which of the plurality of sets of scheduling request resources is to be enabled. ([Para. 0026-0030, 0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable sTTI resource (second set of SR resources), or via DL physical layer control signaling (PDCCH/EPDCCH). That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of enabling SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.

Regarding Claim 6, the combination of Yi and Nory, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of subframe in which the message is contained ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI  to enable the sharing SR resource via PDCCH. [Para. 0049-0051, 0101] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe. When the UE receives a valid uplink grant on a subframe of a PDCCH for transmitting uplink data on a subframe N+K using the uplink grant. That is the type of subframe that contains UL grant).

Regarding Claim 7, the combination of Yi and Nory, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of control channel in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI  to enable the sharing SR resource via PDCCH. [Para. 0049-0051, 0101] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe. When the UE receives a valid uplink grant on a subframe of a PDCCH for transmitting uplink data on a subframe N+K using the uplink grant. That is the type of control channel that contains UL grant).

Regarding Claim 8, the combination of Yi and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises any one or more of a period of the scheduling request resources, a starting subframe in each period, a resource index for a scheduling request transmission in a subframe, a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, a spreading code index, and a repetition number for the scheduling request. ([Para. 0072, 0083] describes 1 ms SR period will be used for SR transmission).

Regarding Claim 9, the combination of Yi and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling request resources are enabled. ([Para. 0144-0147] the eNB provides multiple UL grants on a PDCCH for multiple subframes where the UE may transmit UL data. Where each subframe includes two consecutive slots, a transmission time interval (TTI) which is a unit time for transmitting data is 1 ms (i.e., valid time duration). [Para. 0153] the eNB transmits an UL grant valid for a specific time duration to the UE, the UE considers that the UL grant is valid during the specific time duration.

Regarding Claim 10, Yi does not disclose wherein each of the plurality of sets of the scheduling request resources differs from the other sets with respect to a resource index to be used for the scheduling request.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of enabling SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.

Regarding Claim 13, Yi teaches A method for obtaining scheduling request resources from a wireless network node, the method comprising: 
receiving, from the wireless network node via radio resource control signaling, a configuration of scheduling request resources ([Para. 0072-0075] Fig. 7, in step S701, the UEs receives the same SR resource configures from the eNB through RRC signaling), and receiving, from the wireless network node via physical layer signaling, a message indicating that the scheduling request resources are to be enabled ([Para. 0074-0075, 0100] two options to enable the sharing SR resource by eNB, including a group of sharing UEs receiving the UL Grant with a shared SR RNTI addressed to a 
Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources; and determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled
Nory teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0026-0029] the UE can be configured by the network (i.e., base station, eNB) with two different sets of SR resources. The first set of SR resources can be used by the UE to transmit data using regular TTI transmission. The second set of SR resources can be used by the UE to transmit data 
determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled([Para. 0026-0030, 0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant).
That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of enabling SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.


Regarding Claim 15, Yi does not disclose wherein the message further indicates which of the plurality of sets of scheduling request resources is to be enabled.
Nory teaches ([Para. 0026, 0029-0035] the UE may be configured by the network with two different sets of SR resources), and the message further indicates which of the plurality of sets of scheduling request resources is to be enabled. ([Para. 0026-0030, 0036-0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of enabling SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.

Regarding Claim 18, the combination of Yi and Nory, specifically, Yi teaches wherein the physical layer property is a type of subframe in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI  to enable the sharing SR resource via PDCCH. [Para. 0049-0051] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 

Regarding Claim 19, the combination of Yi and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises any one or more of: a period of the scheduling request resources, a starting subframe in each period, a resource index for a scheduling request transmission in a subframe, a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, a spreading code index, and a repetition number for the scheduling request. ([Para. 0072, 0083] describes 1 ms SR period will be used for SR transmission).

Regarding Claim 20, the combination of Yi and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling request resources are enabled. ([Para. 0144-0147] the eNB provides multiple UL grants on a PDCCH for multiple subframes where the UE may transmit UL data. Where each subframe includes two consecutive slots, a transmission time interval (TTI) which is a unit time for transmitting data is 1 ms (i.e., valid time duration). [Para. 0153] the eNB transmits an UL grant valid for a specific time duration to the UE, the UE considers that the UL grant is valid during the specific time duration.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Yi in view of Nory, specifically, Yi further teaches A wireless network node, comprising: a processor configured to: transmit ([Para. 0052-0056] Fig. 5 shows diagram of a communication apparatus of eNB including processor 110 connected to the transmitter 135 configured for transmitting)

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 4. 

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 13 as being unpatentable over Yi in view of Nory, specifically, Yi further teaches A wireless communication apparatus, comprising: a processor configured to: receive ([Para. 0052-0055] Fig. 5 shows diagram of a communication apparatus of UE including processor 110 connected to the receiver 135 for receiving)


Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 15.

5.	Claims 3, 14, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Nory as applied to claims 1 and 13 respectively above, and further in view of Kim et al. (US 2019/0364558) hereinafter Kim.

Regarding Claim 3, the combination of Yi and Nory does not disclose wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message.
Kim teaches wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message ([Para. 0062, 0210] describes in order to reduce overhead of signaling through the UL grant, the gNB may signal a 1-bit indicator in the UL grant to allocate PUCCH resource for the Uplink Control Information (UCI) transmission from the UE. The UCI includes Scheduling Request (SR)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and Nory, and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.

Regarding Claim 14, the combination of Yi and Nory does not disclose wherein receiving a configuration of scheduling request resources from the wireless network node via radio resource control signaling comprises receiving a single bit in an uplink message or in a downlink message, wherein the single bit indicates whether the scheduling request resources are to be enabled. 
Kim teaches wherein receiving the configuration of the scheduling request resources from the wireless network node via the radio resource control signaling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and Nory, and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Nory as applied to claim 1 above, and further in view of Ho et al. (US 2011/0321050) hereinafter Ho.
Regarding Claim 11, the combination of Yi and Nory does not disclose wherein each of the plurality of sets of the scheduling request resources corresponds to a different antenna beamforming configuration. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Nory and Ho to implement antenna beamforming to improve signal-to-noise ratio.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Nory as applied to claim 1 above, and further in view of Ye et al., (US 2019/0387383) hereinafter Ye.

Regarding Claim 12, the combination of Yi and Nory does not disclose wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level.
Ye teaches wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level ([Para. 0092, 0104] SR may be supported only for UEs that have good signal coverage. For example, whether SR is enabled for a given UE may depend upon a NPRACH coverage level of the UE, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Nory and Ye to implement different SR resources for different coverage levels to reduce latency and reduce UE power consumption.

8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Nory as applied to claims 1 and 13 respectively, and further in view of Xiong et al. (US 2016/0094996) hereinafter Xiong.

Regarding Claim 21, the combination of Yi and Nory does not disclose wherein each of the plurality of sets of the scheduling request resources differs from other sets of the plurality of sets of the scheduling request resources with respect to a starting subframe for a scheduling request.
Xiong teaches wherein each of the plurality of sets of the scheduling request resources differs from other sets of the plurality of sets of the scheduling request resources with respect to a starting subframe for a scheduling request. ([Para. 0032-0034 ] UE in enhanced coverage may be allocated to different set of physical resource blocks (every nth frame) to transmit a scheduling request. Figs. 3A-3D show a set of subframes in PUCCH include starting subframes for a scheduling request).


Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170367058, Pelletier et al., disclose Latency reduction in lte systems.
 US 20160165541, Camp et al., disclose Coordinated Signaling of Scheduling Information for Uplink and Downlink Communications.
US 20140029584, Qu et al., disclose System and Method for Multiple Point Communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413